DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10833946. Although the claims at issue are not identical, they are not patentably distinct from each other because the  claimed of present application discloses the steps of claimed patent excepting some elements from the claims in order to broaden the claims. Therefore, the applicant is attempting to broaden the parent application's claims by eliminating some of the claim elements in the continuation at issue here. If allowed, the application at bar would unjustly extend applicant patent protection beyond the statutory period of the patent while, at the same time, granting broader protection to the application as following:
Patent							Application
1, 9 and 18.  An activation method for a bandwidth part (BWP), comprising: 

first time unit, wherein the first information is used to activate a second BWP;  transmitting, by the terminal, feedback response information corresponding to the first information in a second time unit;  


determining, by the terminal, a BWP that is activated after the second time unit;  and wherein before the terminal transmits feedback response information corresponding to the first information in a second time unit, the method further comprises: receiving, by the terminal, second configuration information from the network device, and determining, by the terminal, the second time unit according to the second configuration information;  or determining, by the terminal, the second time unit according to a second preset protocol. 

terminal, feedback response information corresponding to the first information 
in a second time unit, comprises: transmitting, by the terminal, the feedback 
response information on the first BWP in the second time unit;  or, transmitting, by the terminal, the feedback response information on the second BWP in the second time unit;  or, transmitting, by the terminal, the feedback response information on a third BWP in the second time unit, wherein a downlink operation of the terminal in the first time unit is on the first BWP, and an uplink operation of the terminal in the first time unit is on the third BWP;  or, transmitting, by the terminal, the feedback response information on a 
fourth BWP in the second time unit, wherein the second BWP is a full downlink 

or, transmitting, by the terminal, the feedback response information on a fifth 
BWP in the second time unit, wherein the fifth BWP is used to transmit feedback 
response information transmitted by the terminal. 
3 and 11.  The method according to claim 2, wherein before the terminal determines 
to transmit feedback response information corresponding to the first 
information in a second time unit, the method further comprises: receiving, by 
the terminal, first configuration information from the network device;  and 
determining, by the terminal, according to the first configuration information, 
a BWP that transmits the feedback response information. 
 4 and 12.  The method according to claim 1, wherein the determining, by the 

correctly receiving, by the terminal, the first information, and determining to 
perform at least one of data reception or data transmission on the second BWP 
after a target time period starting from the second time unit. 




5 and 13.  The method according to claim 4, wherein: duration of the target time 
period is configured by the network device;  or, duration of the target time 
period is reported by the terminal;  or, duration of the target time period is 
stipulated by a first preset protocol. 

6 and 14.  The method according to claim 4, wherein the feedback response information is transmitted on the second

duration of the target time period is zero. 
7 and 15.  The method according to claim 1, wherein the determining, by the 
terminal, a BWP that is activated after the second time unit, comprises: 
incorrectly receiving, by the terminal, the first information, and determining 
to perform at least one of data reception or data transmission on a previously 
operating BWP after the second time unit, and the previously operating BWP is a 
BWP operating in the first time unit.
8 and 16.  The method according to claim 1, wherein the feedback response 
information is transmitted through an independent uplink control channel. 
17.  The terminal according to claim 9, wherein the first information is transmitted through at least one of a downlink control channel or a downlink shared channel. 




transmitting, by the terminal, feedback response information corresponding to the first information within a time unit after a time unit occupied by the first information; and 
completing, by the terminal, activation of the BWP within a first time period after the time unit occupied by the first information. 










6, 13 and 19.  The method of claim 1, wherein the feedback response information indicates that the terminal correctly receives the first information. 



































2, 9, 15.  The method of claim 1, wherein the completing, by the terminal, activation 

first information, comprises: completing, by the terminal, the activation of 
the BWP within a target time period starting from the time unit within which 
the feedback response information is transmitted.
6, 13 and 19.  The method of claim 1, wherein the feedback response information indicates that the terminal correctly receives the first information. 
4, 11 and 17.  The method of claim 2, wherein: duration of the target time period is configured by a network device;  and/or, the duration of the target time period is reported to the network device by the terminal;  and/or, the duration of the target time period is agreed by a preset agreement. 
5, 12 and 18.  The method of claim 2, wherein the duration of the target time period is zero. 


















7.  The method of claim 1, wherein the first information is transmitted through 
a downlink control channel. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li [US 2019/0082425 which has a provisional application 62/557016 to be used in rejection].
As claim 1, Li discloses an activation method for bandwidth part (BWP), comprising: receiving, by a terminal, first information that is used to activate BWP [Fig 6, Ref DCI ACT discloses that UE receives information for activating a BWP in downlink time unit, Par. 0062-0072]; transmitting, by the terminal, feedback response information corresponding to the first information within a time unit after a time unit occupied by the first information [Fig 6, ACK discloses that UE send ACK within uplink time unit which after the time unit for receiving DCI ACT, Par. 0062-0072]; and completing, by the terminal, activation of the BWP within a first time period after the time unit occupied by [Fig 6, Par. 0062-0072 discloses that completion of activating BWP is after the time unit of receiving Activate command].
As claim 2, Li discloses the completing, by the terminal, activation of the BWP within the first time period after the time unit occupied by the first information, comprises: completing, by the terminal, the activation of the BWP within a target time period starting from the time unit within which the feedback response information is transmitted [Fig 6 and Par. 0062-0072 discloses that activating BWP within a time period after sending ACK].
As claim 3, Li discloses a BWP for transmitting the feedback response information is different from the BWP [Figs 7-8 discloses that switching BWP command on BWP1 and ACK on BWP1 or BWP2].
As claim 4, Li discloses duration of the target time period is configured by a network device; and/or, the duration of the target time period is reported to the network device by the terminal; and/or, the duration of the target time period is agreed by a preset agreement [Par. 0062, 0065-0067 discloses that Ref 500 is UE and 400 is BS for exchange timeline for activating BWP]. 
As claims 5, 12 and 18, Li discloses the duration of the target time period is zero [Fig 7-8 discloses after receiving switch command from BWP1 to BWP2, UE send ACK via BWP2 without waiting so time is zero].
As claim 6, Li discloses the feedback response information indicates that the terminal correctly receives the first information [Fig 6 and Par. 0062-0072 disclose UE send AKC if correctly receives activate command].
[Fig 6 and Par. 0047, 0062-0072, PDCCH, DCI or Mac-CE]. 
As claim 8, Li discloses an activation method for bandwidth part (BWP), comprising: transmitting, by a network device, first information that is used for activating BWP [Fig 6, Ref DCI ACT discloses that UE receives information for activating a BWP in downlink time unit, Par. 0062-0072]; receiving, by the network device, feedback response information corresponding to the first information within a time unit after a time unit occupied by the first information [Fig 6, ACK discloses that UE send ACK within uplink time unit which after the time unit for receiving DCI ACT, Par. 0062-0072]; and completing, by the network device, activation of the BWP in a first time period after the time unit occupied by the first information according to the feedback response information [Fig 6, Par. 0062-0072 discloses that completion of activating BWP is after the time unit of receiving ACK]. 
As claim 9, Li discloses completing, by the network device, activation of the BWP in a first time period after the time unit occupied by the first information according to the feedback response information, comprises: completing, by the network device, according to the feedback response information, the activation of the BWP within a target time period starting from the time unit within which the feedback response information is transmitted [Fig 6 and Par. 0062-0072 discloses that activating BWP within a time period after sending ACK].
As claim 10, Li discloses a BWP for transmitting the feedback response information is different from the BWP [Figs 7-8 discloses that switching BWP command on BWP1 and ACK on BWP1 or BWP2]. 
[Par. 0062, 0065-0067 discloses that Ref 500 is UE and 400 is BS for exchange timeline for activating BWP].
As claim 13, Li discloses the feedback response information indicates that the terminal correctly receives the first information [Fig 6 and Par. 0047, 0062-0072 discloses ACK if receiving information correctly], and the first information is transmitted through a downlink control channel [Fig 6 and Par. 0047, 0062-0072, PDCCH, DCI or Mac-CE]. 
As claim 14, Li discloses a terminal, comprising: a processor, a memory and a communication interface, wherein: the communication interface is configured to receive first information, and the first information is used to activate bandwidth part (BWP) [Fig 6, Ref DCI ACT discloses that UE receives information for activating a BWP in downlink time unit, Par. 0062-0072] and transmit feedback response information corresponding to the first information within a time unit after a time unit occupied by the first information [Fig 6, ACK discloses that UE send ACK within uplink time unit which after the time unit for receiving DCI ACT, Par. 0062-0072];  and the memory has executable instructions stored thereon that when executed by the processor cause the processor to: complete activation of the BWP within a first time period after the time unit occupied by the first information [Fig 6, Par. 0062-0072 discloses that completion of activating BWP is after the time unit of receiving Activate command]. 
[Fig 6 and Par. 0062-0072 discloses that activating BWP within a time period after sending ACK].
As claim 16, Li discloses a BWP for transmitting the feedback response information is different from the BWP [Figs 7-8 discloses that switching BWP command on BWP1 and ACK on BWP1 or BWP2].
As claim 17, Li discloses duration of the target time period is configured by a network device; and/or, the duration of the target time period is reported to the network device by the terminal; and/or, the duration of the target time period is agreed by a preset agreement [Par. 0062, 0065-0067 discloses that Ref 500 is UE and 400 is BS for exchange timeline for activating BWP]. 
As claim 19, Li discloses the feedback response information indicates that the terminal correctly receives the first information [Fig 6 and Par. 0062-0072 discloses UE send ACK if correctly received command].
As claim 20, Li discloses the first information is transmitted through a downlink control channel [Fig 6 and Par. 0047, 0062-0072, PDCCH, DCI or Mac-CE]. 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu [US 2019/0045571].
As claim 1, Wu discloses an activation method for bandwidth part (BWP), comprising: receiving, by a terminal, first information that is used to activate BWP [Fig 4, 304 discloses UE receives a RRC message includes information for activating a
second bandwidth on the first bandwidth in first time unit, downlink of SRB]; transmitting, by the terminal, feedback response information corresponding to the first information within a time unit after a time unit occupied by the first information [Fig 4, 306 discloses UE send a response message for information in the RRC message on uplink of SRB]; and completing, by the terminal, activation of the BWP within a first time period after the time unit occupied by the first information [Fig 4, 308 discloses activating bandwidth after sending RRC response].
As claim 2, Wu discloses the completing, by the terminal, activation of the BWP within the first time period after the time unit occupied by the first information, comprises: completing, by the terminal, the activation of the BWP within a target time period starting from the time unit within which the feedback response information is transmitted [Fig 4, Ref 308 discloses that the activated bandwidth completed after receiving command in order to exchange data with base station after sending ACK].
As claim 3, Wu discloses a BWP for transmitting the feedback response information is different from the BWP [Fig 4-6, Ref 306, 406, 506 discloses a response message can be send first UL bandwidth or second UL bandwidth etc., Par. 0041].
As claim 4, Wu discloses duration of the target time period is configured by a network device; and/or, the duration of the target time period is reported to the network device by the terminal; and/or, the duration of the target time period is agreed by a preset agreement [Par. 0042-0044, base station send the location which UE need to receive or transmit data wherein the location is time unit]. 
As claims 5, 12 and 18, Wu discloses the duration of the target time period is zero [Par. 0040-0044, UE station send response to BS on second BWP after receiving message from BS, So, waiting is zero].
As claim 6, Wu discloses the feedback response information indicates that the terminal correctly receives the first information [Fig 4-6, Ref 306, 406, 506 discloses UE send AKC if correctly receives activate command].
As claim 7, Wu discloses the first information is transmitted through a downlink control channel [Fig 4, Ref 304].
As claim 8, Wu discloses an activation method for bandwidth part (BWP), comprising: transmitting, by a network device, first information that is used for activating BWP [Fig 4, Ref 304 discloses UE receives a RRC message includes information for activating a second bandwidth on the first bandwidth in first time unit, downlink of SRB]; receiving, by the network device, feedback response information corresponding to the first information within a time unit after a time unit occupied by the first information [Fig 4, Ref 306 discloses UE send a response message for information in the RRC message on uplink of SRB];  and completing, by the network device, activation of the BWP in a first time period after the time unit occupied by the first information according to the feedback response information [Fig 4, Ref308 discloses activating bandwidth after sending RRC response]. 
As claim 9, Wu discloses completing, by the network device, activation of the BWP in a first time period after the time unit occupied by the first information according to the feedback response information, comprises: completing, by the network device, according to the feedback response information, the activation of the BWP within a target time period starting from the time unit within which the feedback response information is transmitted [Fig 4, Ref 308 discloses that the activated bandwidth completed after receiving command in order to exchange data with base station after sending ACK].
As claim 10, Wu discloses a BWP for transmitting the feedback response information is different from the BWP [Fig 4-6, Ref 306, 406, 506 discloses a response message can be send first UL bandwidth or second UL bandwidth etc., Par. 0041]. 
As claim 11, Wu discloses duration of the target time period is configured by the network device; and/or, the duration of the target time period is reported to the network device by a terminal; and/or, the duration of the target time period is agreed by a preset agreement [Par. 0042-0044, base station send the location which UE need to receive or transmit data wherein the location is time unit].
As claim 13, Wu discloses the feedback response information indicates that the terminal correctly receives the first information [Fig 4-6, Ref 306, 406, 506 discloses UE send AKC if correctly receives activate command], and the first information is transmitted through a downlink control channel [Fig 6 and Ref 304]. 
As claim 14, Wu discloses a terminal, comprising: a processor, a memory and a communication interface, wherein: the communication interface is configured to receive first information, and the first information is used to activate bandwidth part (BWP) [Fig 4, Ref 304 discloses UE receives a RRC message includes information for activating a second bandwidth on the first bandwidth in first time unit, downlink of SRB] and transmit feedback response information corresponding to the first information within a time unit after a time unit occupied by the first information [Fig 4, Ref 306 discloses UE send a response message for information in the RRC message on uplink of SRB];  and the memory has executable instructions stored thereon that when executed by the [Fig 4, Ref308 discloses activating bandwidth after sending RRC response].
As claim 15, Wu discloses wherein the memory has executable instructions stored thereon that, when executed by the processor, cause the processor to: complete the activation of the BWP within a target time period starting from the time unit [Fig 4, Ref 308 discloses that the activated bandwidth completed after receiving command in order to exchange data with base station after sending ACK].
As claim 16, Wu discloses a BWP for transmitting the feedback response information is different from the BWP [Fig 4-6, Ref 306, 406, 506 discloses a response message can be send first UL bandwidth or second UL bandwidth etc., Par. 0041].
As claim 17, Wu discloses duration of the target time period is configured by a network device; and/or, the duration of the target time period is reported to the network device by the terminal; and/or, the duration of the target time period is agreed by a preset agreement [Par. 0042-0044, base station send the location which UE need to receive or transmit data wherein the location is time unit]. 
As claim 19, Wu discloses the feedback response information indicates that the terminal correctly receives the first information [Fig 4-6, Ref 306, 406, 506 discloses UE send AKC if correctly receives activate command].
As claim 20, Wu discloses the first information is transmitted through a downlink control channel [Fig 6 and Ref 304]. 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim [US 2018/0146439].
[Fig 10-12, Ref S1202 of Fig 12 discloses UE receives a RRC message includes information for activating a second bandwidth on a time unit, Ref 1020 of Fig 10]; transmitting, by the terminal, feedback response information corresponding to the first information within a time unit after a time unit occupied by the first information [Fig 10-12, Ref S1203 discloses UE send a response message for received command in second time unit Ref 1014 of Fig 10]; and completing, by the terminal, activation of the BWP within a first time period after the time unit occupied by the first information [Fig 10 discloses activating bandwidth after Ref 1020].
As claim 2, Kim discloses the completing, by the terminal, activation of the BWP within the first time period after the time unit occupied by the first information, comprises: completing, by the terminal, the activation of the BWP within a target time period starting from the time unit within which the feedback response information is transmitted [Fig 10, Ref 1004 discloses that the activated bandwidth completed after receiving command in order to exchange data with base station after sending ACK].
As claim 3, Kim discloses a BWP for transmitting the feedback response information is different from the BWP [Fig 10, Ref 1014 discloses a response message can be send bandwidth A].
As claim 4, Kim discloses duration of the target time period is configured by a network device; and/or, the duration of the target time period is reported to the network device by the terminal; and/or, the duration of the target time period is agreed by a [Fig 10 discloses a duration of target time period is agreed between BS and UE]. 
As claims 5, 12 and 18, Kim discloses the duration of the target time period is zero [Fig 10 discloses UE station send response to BS on BWP A after receiving
message from BS, So, waiting is zero].
As claim 6, Kim discloses the feedback response information indicates that the terminal correctly receives the first information [Fig 12, Ref S1203].
As claim 7, Kim discloses the first information is transmitted through a downlink control channel [Fig 10, Ref 1020].
As claim 8, Kim discloses an activation method for bandwidth part (BWP), comprising: transmitting, by a network device, first information that is used for activating BWP [Fig 10-12, Ref S1202 of Fig 12 discloses UE receives a RRC message includes information for activating a second bandwidth on a time unit, Ref 1020 of Fig 10]; receiving, by the network device, feedback response information corresponding to the first information within a time unit after a time unit occupied by the first information [Fig 10-12, Ref S1203 discloses UE send a response message for received command in second time unit Ref 1014 of Fig 10];  and completing, by the network device, activation of the BWP in a first time period after the time unit occupied by the first information according to the feedback response information [Fig 10 discloses activating bandwidth after Ref 1020]. 
As claim 9, Kim discloses completing, by the network device, activation of the BWP in a first time period after the time unit occupied by the first information according to the feedback response information, comprises: completing, by the network device, [Fig 10, Ref 1004 discloses that the activated bandwidth completed after receiving command in order to exchange data with base station after sending ACK].
As claim 10, Kim discloses a BWP for transmitting the feedback response information is different from the BWP [Fig 10, Ref 1014 discloses a response message can be send bandwidth A].
As claim 11, Kim discloses duration of the target time period is configured by the network device; and/or, the duration of the target time period is reported to the network device by a terminal; and/or, the duration of the target time period is agreed by a preset agreement [Fig 10 discloses a duration of target time period is agreed between BS and UE]. 
As claim 13, Kim discloses the feedback response information indicates that the terminal correctly receives the first information [Fig 12, Ref S1203], and the first information is transmitted through a downlink control channel [Fig 10, Ref 1020].
As claim 14, Wu discloses a terminal, comprising: a processor, a memory and a communication interface, wherein: the communication interface is configured to receive first information, and the first information is used to activate bandwidth part (BWP) [Fig 10-12, Ref S1202 of Fig 12 discloses UE receives a RRC message includes information for activating a second bandwidth on a time unit, Ref 1020 of Fig 10] and transmit feedback response information corresponding to the first information within a time unit after a time unit occupied by the first information [Fig 10-12, Ref S1203 discloses UE send a response message for received command in second time unit Ref 1014 of Fig 10];  and the memory has executable instructions stored thereon that when executed by the processor cause the processor to: complete activation of the BWP within a first time period after the time unit occupied by the first information [Fig 10 discloses activating bandwidth after Ref 1020].
As claim 15, Wu discloses wherein the memory has executable instructions stored thereon that, when executed by the processor, cause the processor to: complete the activation of the BWP within a target time period starting from the time unit [Fig 10, Ref 1004 discloses that the activated bandwidth completed after receiving command in order to exchange data with base station after sending ACK].
As claim 16, Wu discloses a BWP for transmitting the feedback response information is different from the BWP [Fig 10, Ref 1014 discloses a response message can be send bandwidth A].
As claim 17, Wu discloses duration of the target time period is configured by a network device; and/or, the duration of the target time period is reported to the network device by the terminal; and/or, the duration of the target time period is agreed by a preset agreement [Fig 10 discloses a duration of target time period is agreed between BS and UE]. 
As claim 19, Wu discloses the feedback response information indicates that the terminal correctly receives the first information [Fig 12, Ref S1203].
As claim 20, Wu discloses the first information is transmitted through a downlink control channel [Fig 6 and Ref 1020]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu [US 2019/0045549] discloses UE for receiving a command from Base station for activating BWP, replying ACK after receiving correctly activated command and determining if UE completes activate in order to exchange data.
Jiang [US 2020/0213069] discloses UE for receiving a command from Base station for activating BWP, replying ACK after receiving correctly activated command and determining if UE completes activate in order to exchange data.
Noh [US 2019/0059078] discloses UE for receiving a command from Base station for activating BWP, replying ACK after receiving correctly activated command and determining if UE completes activate in order to exchange data.
Kim [US 2018/0146439] discloses UE for receiving a command from Base station for activating BWP, replying ACK after receiving correctly activated command and determining if UE completes activate in order to exchange data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414